                                                 Case 8:17-cv-00953-JVS-KES Document 202 Filed 11/02/18 Page 1 of 5 Page ID #:2661


                                                  1 David A. Berstein (State Bar No. 204472)
                                                      J. R. Dimuzio (State Bar No. 299803)
                                                  2 BERSTEIN LAW, PC

                                                  3 4000 MacArthur Boulevard, Suite 600 East Tower
                                                    Newport Beach, California 92660
                                                  4 T: 949.783.4210
                                                    Email: david@bersteinlaw.com
                                                  5       jr@bersteinlaw.com
                                                  6
                                                    Attorneys for Plaintiff HAU DZUONG
                                                  7 aka ANDY THANH dba BLUE OCEAN MUSIC

                                                  8
                                                      Phu Do Nguyen (187966)
                                                  9   Thuy T. Nguyen (244353)
                                                      David Dang (304001)
                                                 10
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                      DO PHU & ANH TUAN, PLC
                                                 11   10517 Garden Grove Blvd.
       NEWPORT BEACH, CALIFORNIA 92660




                                                      Garden Grove, CA 92843
                                                 12
            BERSTEIN LAW, PC




                                                      Email: phu@usaluatsu.com
                                                 13          thuy@usaluatsu.com
                                                             david@usaluatsu.com
                                                 14

                                                 15 Attorneys for Defendants OANH TRAN and BH MEDIA

                                                 16

                                                 17                     IN THE UNITED STATES DISTRICT COURT

                                                 18    FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

                                                 19    HAU DZUONG aka ANDY                   Case No.: 17-cv-953-JVS-KES
                                                       THANH dba BLUE OCEAN
                                                 20    MUSIC,                                (Hon. James V. Selna, Courtroom 10-C)

                                                 21               Plaintiff,                 JOINT STATUS REPORT OF
                                                 22                                          PLAINTIFF HAU DZUONG aka ANDY
                                                       v.                                    THANH dba BLUE OCEAN MUSIC
                                                 23                                          AND DEFENDANTS OANH TRAN AND
                                                 24    OANH TRAN, an individual; BH          BH MEDIA
                                                       MEDIA, a Vietnam Corporation
                                                 25    incorporated in Hanoi, Vietnam, and
                                                       DOES 1 through 10, inclusive,
                                                 26

                                                 27               Defendants.
                                                 28



                                                                                                1
                                                                                       JOINT STATUS REPORT
                                                 Case 8:17-cv-00953-JVS-KES Document 202 Filed 11/02/18 Page 2 of 5 Page ID #:2662


                                                  1         Pursuant to the Order of this Court on October 15, 2018, Plaintiff HAU
                                                  2 DZUONG aka ANDY THANH dba BLUE OCEAN MUSIC (hereafter “Plaintiff”) and

                                                  3 Defendants OANH TRAN and BH MEDIA (hereafter collectively “Defendants”)

                                                  4 hereby submit this Joint Status Report.

                                                  5         As a result of scheduling issues, counsel for Plaintiff and Defendants were only
                                                  6 able to meet and confer by telephone on October 25, 2018. The parties were unable to

                                                  7 come to a consensus as to any proposed dates.

                                                  8         Plaintiff prefers a new trial date in summer of 2019 (Plaintiff’s counsel is
                                                  9 unavailable until after May 2019) and all associated dates to stem from that new trial

                                                 10 date with a standard time table. It is Plaintiff's position with the current state of
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                 11 discovery as it is, as a result of the nature of the litigation up until this point, adequate
       NEWPORT BEACH, CALIFORNIA 92660




                                                 12 litigation of the issues requires time to properly prepare this matter for trial on the
            BERSTEIN LAW, PC




                                                 13 merits.

                                                 14         Defendants prefer a new trial date in spring of 2019 and all associated dates to
                                                 15 stem from that new trial date with a compacted time table. It is Defendants' position

                                                 16 they would suffer significant prejudice if trial was delayed. Defendants are also of the

                                                 17 position that their discovery is complete and that if issues are not complete, it is

                                                 18 Defendants’ contention, that this is due to Plaintiff’s intentional and calculated decision

                                                 19 to pursue or not pursue certain lines of discovery.
                                                 20         In consideration of Plaintiff's pro per status up until recently, Plaintiff's counsel
                                                 21 disagrees with Defendants' positions and believes that additional time is necessary to

                                                 22 prepare this matter for submission to a trier of fact. Plaintiff's counsel also believes that

                                                 23 a second Mediation session, to occur in early 2019, will be meaningful toward getting

                                                 24 this matter resolved. Defendant will only agree to a second Mediation via

                                                 25 videoconference.

                                                 26         Defendants hereby serves notice of their intention to serve and re-file their
                                                 27 Counterclaim that was previously deemed by the Court as untimely.

                                                 28 / / /



                                                                                                  2
                                                                                         JOINT STATUS REPORT
                                                 Case 8:17-cv-00953-JVS-KES Document 202 Filed 11/02/18 Page 3 of 5 Page ID #:2663


                                                  1 Plaintiff’s Proposed Dates:

                                                  2 1.      Trial Date (5/7 Days – Jury Trial):                August 6, 2019
                                                  3 2.      Final Pretrial Conference:                         July 22, 2019
                                                  4 3.      Lodge Pretrial Conference Order:                   July 15, 2019
                                                  5 4.      Last Day for Serving Motions in Limine:            June 28, 2019
                                                  6 5.      Last Day for Hearing Motions:                      May 20, 2019
                                                  7 6.      Non-Expert Discovery Cut-Off:                      April 19, 2019
                                                  8 7.      Expert Disclosures:                                January 31, 2019
                                                  9 8.      Rebuttal Expert Witness Disclosure:                March 4, 2019
                                                 10 9.      Supplemental Expert Disclosure:                    March 4, 2019
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                 11 10.     Expert Discovery Cut-Off:                          May 28, 2019
       NEWPORT BEACH, CALIFORNIA 92660




                                                 12 11.     Last Day to Conduct Settlement Conference:         June 17, 2019
            BERSTEIN LAW, PC




                                                 13 12.     Last Day to Amend Pleading or Add Parties:         January 31, 2019
                                                 14 Defendants’ Proposed Dates:

                                                 15 13.     Trial Date (5/7 Days – Jury Trial):                April 1, 2019
                                                 16 14.     Final Pretrial Conference:                         March 18, 2019
                                                 17 15.     Lodge Pretrial Conference Order:                   March 11, 2019
                                                 18 16.     Last Day for Serving Motions in Limine:            February 25, 2019
                                                 19 17.     Last Day for Hearing Motions:                      January 22, 2019
                                                 20 18.     Non-Expert Discovery Cut-Off:                      December 17, 2018
                                                 21 19.     Expert Disclosures:                                November 26, 2018
                                                 22 20.     Rebuttal Expert Witness Disclosure:                December 17, 2018
                                                 23 21.     Supplemental Expert Disclosure:                    December 17, 2018
                                                 24 22.     Expert Discovery Cut-Off:                          January 22, 2019
                                                 25 23.     Last Day to Conduct Settlement Conference:         March 4, 2019
                                                 26 24.     Last Day to Amend Pleading or Add Parties:         December 17, 2018
                                                 27 / / /

                                                 28 / / /



                                                                                                  3
                                                                                         JOINT STATUS REPORT
                                                 Case 8:17-cv-00953-JVS-KES Document 202 Filed 11/02/18 Page 4 of 5 Page ID #:2664


                                                  1

                                                  2 Dated: November 1, 2018                        Respectfully submitted,
                                                  3                                          BERSTEIN LAW, PC
                                                  4
                                                                                             /s/ David A. Berstein
                                                                                             David A. Berstein
                                                  5                                          J. R. Dimuzio
                                                  6
                                                                                             Attorneys for Plaintiff HAU DZUONG
                                                                                             aka ANDY THANH dba BLUE OCEAN
                                                  7                                          MUSIC
                                                  8

                                                  9 Dated: November 1, 2018                        Respectfully submitted,
                                                 10                                          DO PHU & ANH TUAN, PLC
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                 11                                          /s/ David Dang
       NEWPORT BEACH, CALIFORNIA 92660




                                                                                             Phu Do Nguyen
                                                 12                                          Thuy T. Nguyen
            BERSTEIN LAW, PC




                                                 13                                          David Dang
                                                                                             Attorneys for Defendants OAHN TRAN
                                                 14                                          and BH MEDIA
                                                 15

                                                 16

                                                 17

                                                 18

                                                 19
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28



                                                                                            4
                                                                                   JOINT STATUS REPORT
                                                 Case 8:17-cv-00953-JVS-KES Document 202 Filed 11/02/18 Page 5 of 5 Page ID #:2665


                                                  1
                                                                         DECLARATION OF ELECTRONIC SERVICE
                                                                   Central District of California Case No. 17-cv-953-JVS-KES
                                                  2
                                                            Service of the attached document was accomplished pursuant to Central District
                                                  3
                                                      of California, Order Authorizing Electronic Filing, General Order No. 08-03 and Local
                                                  4
                                                      Rule 5.3-3, which provide in part: “Upon the electronic filing of a document, a Notice of
                                                  5
                                                      Electronic Filing (NEF) is automatically generated by the CM/ECF system and sent by
                                                  6
                                                      e-mail to all attorneys in the case who are registered as CM/ECF Users and have
                                                  7
                                                      consented to electronic service. Service by this electronic NEF constitutes service
                                                  8
                                                      pursuant to the Federal Rules of Civil and Criminal Procedure for all attorneys who have
                                                  9
                                                      consented to electronic service.”
                                                 10
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                            I declare under penalty of perjury under the laws of the United States of America
                                                 11
       NEWPORT BEACH, CALIFORNIA 92660




                                                      that the above is true and correct.
                                                 12
            BERSTEIN LAW, PC




                                                            Executed on November 1, 2018, at Newport Beach, California.
                                                 13

                                                 14
                                                                                            By: /s/ David A. Berstein
                                                 15                                                 David A. Berstein
                                                 16

                                                 17

                                                 18

                                                 19
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
